Citation Nr: 1507380	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-05 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1956 to January 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

In June 2014, the Veteran testified via videoconference in a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran waived RO consideration of that evidence in January 2015.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

The Board remanded this matter further development in September 2014.  For the reasons set forth below, the Board finds that there has been substantial compliance with its remand instructions and the claim is ready for disposition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The Veteran's current low back disability did not manifest in active service and is not otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2014 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in May 2008 prior to the initial adjudication of his claims in April 2009.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's available service records, private treatment records, and VA treatment records.  While the Veteran identified a private provider who treated him many years ago and whose records have not been associated with the file, the private provider indicated it did not have treatment records relating to the Veteran.  See, e.g., June 2008 Correspondence from Private Hospital ("No services rendered.").  The Veteran has not identified any other treatment records aside from those that are already in evidence.

Unfortunately, as the Veteran has been informed, most of his service treatment records (STRs) are unavailable.  See September 2008 VCAA Letter (informing the Veteran of missing records and requesting additional information necessary to locate them); October 2008 Formal Finding of Unavailability of STRs.  When a Veteran's service records are unavailable through no fault of his own, VA has heightened duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).  Also, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how service treatment records are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The Veteran was so notified.  See, e.g., September 2008 VCAA Letter; October 2008 Formal Finding of Unavailability of STRs; April 2009 Rating Decision.  The Board finds that any further attempts to obtain the missing service records would be futile.  

Neither the Veteran nor his representative has otherwise identified any additional, existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See January 2014 Waiver of the 30 Day Waiting Period ("we...do not have any additional evidence...and we ask that BVA...proceed with the adjudication of the veteran's appeal"); Janssen v. Principi, 15 Vet.App. 370, 374-76 (2001) (holding that a veteran may waive his right to additional notice or further assistance in the development of the record, including for the purposes of expediting a decision on the merits).  The Board finds that VA has fulfilled its heightened duty to assist in obtaining relevant records in the circumstances of this case.

The Veteran has not been afforded a VA examination with respect to his low back disability.  However, VA is not required to provide an examination in every case.  Rather, several elements must be present before the VA's duty to provide an examination is triggered.  38 U.S.C. § 5103A(d).  Treatment records from his private physician, such as a June 2014 treatment note, indicate that the Veteran has degeneration of the lumbar disc and moderate to severe facet arthrosis.  A current disability has been established.  As already noted, the Veteran has alleged an in-service injury, including hospitalization for that injury, that caused or contributed to his current low back disability, but there is no documentation of this event because his service treatment records are unavailable.  See June 2014 Hearing Tr. at pp. 3-4; October 2008 Formal Finding of Unavailability of STRs.  The Board credits the Veteran's testimony of an in-service back injury.  Therefore, an in-service event or injury is also established.

Therefore, the determinative element in this case is whether "the evidence of record before the Secretary... indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service."  38 U.C.S. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).

A discussion of the medical record is necessary to make this determination.

The Veteran testified, in a conclusory fashion, that his current disability "began in 1958."  June 2014 Hearing Tr. at p. 3.  He also testified that, shortly after service, he sought treatment from a private medical provider.  June 2014 Hearing Tr. at pp. 3-4.  The Board attempted to obtain records from the private hospital the Veteran identified, but the hospital responded that it had no record of providing medical services to the Veteran.  See, e.g., June 2008 Correspondence from Private Hospital ("No services rendered.").

Thereafter, the record is silent until 2007.  VA treatment records from 2007 and 2008 do not include a diagnosis of any back disability, or arthritis generally, and include entries, such as in June 2007 and March 2008 Primary Care Notes, indicating that the Veteran denied "new back pain."  Also, a private provider's records of an emergency room visit in August 2007 for abdominal pain indicate that the Veteran's back was "nontender" and physical examination was negative for any muscle aches, joint pain, swelling, or other musculoskeletal symptoms.

However, the Veteran's private provider stated, in a June 2014 progress note, that he had "been following this patient since 2007 with intermittent chronic complaints of lower and mid back pain."  The same provider opined in a June 2014 opinion letter that he was "unable to determine based on available records" whether the Veteran's current low back disability was related to his service.

In short, the medical evidence contains no opinion linking the Veteran's current disability to his in-service injury, there is no documentation of post-service symptoms for over 45 years after his discharge, and the only suggestion of a link comes from the lay Veteran via generalized, conclusory allegations.

The Board recognizes that the standard does not require "competent medical evidence."  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  The absence of medical evidence, competent or otherwise, indicating an association is relevant, however.  Moreover, while the Veteran's lay statements are presumed competent evidence for purposes of the McLendon analysis, the Board finds that the Veteran has made only a "conclusory generalized statement that his [active service] caused his present medical problems."  Id. at 1278.  Although some of his statements could suggest a continuity of symptoms, he has not specifically testified that his symptoms were continuous and his private treatment records indicate "intermittent" symptoms with "intermittent" treatment or therapy.  See June 2014 Private Treatment Note.

With respect to opinions, his private treating physician has specifically opined that the evidence is insufficient to offer a nexus opinion.  While not negative evidence, the opinion provides no indication that the current disability is related to the in-service injury.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (holding that an inconclusive medical report is "non-evidence", that such a report is "not pertinent evidence, one way or the other, regarding service connection").  The inconclusive opinion by his private physician does not, therefore, meet or contribute to the probative weight necessary to meet the McLendon criteria relating to an indication of an association.

The Board further finds that the Veteran went for many years without complaints to a medical provider regarding his back problems.  The Veteran identified treatment shortly after service and, then, treatment by his current provider who first started treating him in 2007.  This decades-long period of non-treatment provides no probative weight in favor of finding that the record contains an indication that there may be an association between the Veteran's in-service injury and his current condition.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is entitled to consider a delay in seeking treatment and reporting symptoms).

For these reasons, the Board finds that the record does not indicate that the Veteran's current disabilities had a causal connection or were associated with his active military service.  The evidence is not in equipoise.  The standard set forth in 38 U.S.C. § 5103A(d)(2) has not been met and the Veteran is not entitled to a VA examination with respect to the claim on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Waters, 601 F.3d at 1277-79.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Merits of the Claim

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  Where, as here, there are missing service treatment records, the Board has a heightened duty to consider the benefit of the doubt.  Washington, 19 Vet. App. at 370-72.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  Degenerative disc disease (arthritis) is listed as a chronic disease under 38 C.F.R. § 3.309(a), so the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply in the instant case.

As already discussed above, the Board finds that the Veteran did suffer an in-service injury to his back and that he does have a current low back disability.  See June 2014 Hearing Tr. at pp. 3-4 (describing his injury); June 2014 Private Treatment Note (diagnosing degeneration of the lumbar disc and moderate to severe facet arthrosis).  The remaining element, therefore, is an etiological link between the in-service injury and the current disability.

The Board has already noted that the Veteran's testimony and opinions are insufficient to establish the necessary causal link.  While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. back pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology of a medically complex conditions nor need the Board give any probative weight to bald assertions by a lay Veteran regarding that subject.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology of his current low back disability, particularly where it was first diagnosed many years after service.  See, e.g., Jandreau, 492 F.3d at 1377.  Because the Veteran is not competent to provide a nexus opinion, the Board will turn to the medical evidence of record.

The Veteran's testimony that he consulted a physician after his service could not be verified.  See June 2008 Correspondence from Private Hospital.  However, the Board will assume that the Veteran did consult a private physician after service, despite the lack of records of treatment at the identified facility.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Still, the Veteran's testimony is insufficient to identify what, if any, condition the private provider diagnosed.  The Veteran testified that the private provider indicated that the only available treatment option for his unidentified back condition in the early 1960s was spinal fusion.  See June 2014 Hearing Tr. at p. 4.  Notably, the Veteran's current treating physician has only recommended "intermittent" treatment with pain medication and physical therapy.  See, generally, June 2014 Private Treatment Records.  This medical evidence tends to weigh against finding that whatever back condition, if any, the Veteran had in the 1960s is the same or etiologically related to his current low back disability.  The Board's conclusion on this point is further bolstered by the fact that the Veteran's assertions find no support in the medical histories recorded by his VA and private treating physicians from 2007 to the present.

The Board further finds that the delay, from the alleged post-service consultation to the 2007 treatment by his current treating physician, in seeking further treatment or complaining to a physician of symptoms of a low back disability of roughly 47 years constitutes some probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is entitled to consider a delay in seeking treatment and reporting symptoms).  

As already discussed, there are no medical opinions of record that even indicate an association, much less that support a finding that a causal nexus is at least as likely as not.  See, generally, Private Treatment Records.  The greater weight of the evidence is against finding a causal nexus for purposes of direct service connection under the Shedden standard.

The Board has also considered, as it must, the possibility of establishing service connection for the low back disability via a continuity of symptomatology.  Walker, 708 F.3d at 1338-39.  The Board finds that there has been no continuity of symptomatology.  As already discussed, there is a complete absence of medical records containing indications of pain or symptoms of a low back disability from discharge up to 2007.  See, e.g., See June 2008 Correspondence from Private Hospital; June 2014 Private Treatment Note (indicating first consultation in 2007); June 2007 VA Progress Note (indicating Veteran denied any "new back pain"); Maxson, 230 F.3d at 1333.  The Board has already discussed the conclusory nature of the Veteran's testimony.  He did not specifically testify to a continuity of symptomatology in his June 2014 Board hearing and the Board gives the implied assertion of continuous symptoms in his January 2015 Post-Remand brief very little probative weight.  See, e.g., Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes). 

In any case, the Board must weigh this implied assertion against the contrary evidence of record, including the absence of treatment records.  If the Veteran's condition may have warranted, as he alleges, surgery to achieve spinal fusion, the Board would expect to find complaints and treatment documented in post-service treatment records at some point between the 1960s and 2007.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  However, as noted, there is a 45 year silence.  Maxson, 230 F.3d at 1333.

In addition, there is probative medical evidence against any claim of continuity.  See June 2014 Private Treatment Note (noting "intermittent" symptoms since 2007 with "intermittent" treatment or therapy).

The greater weight of the evidence is against finding a continuity of symptomatology with respect to the Veteran's low back disability and service connection on that basis is not warranted.  38 C.F.R. § 3.303(b).  

Likewise, for all the foregoing reasons, the Board also finds the greater weight of the evidence is against finding that the Veteran's currently diagnosed low back disability manifested during the applicable presumptive period after his active service.  38 C.F.R. § 3.307(a)(3).  The only potentially favorable evidence of the latter is the Veteran's testimony that he sought treatment from a private physician shortly after service.  However, the private facility has no records of any treatment and the Veteran has not testified as to what low back disorder, if any, the private provider diagnosed.  The evidence currently of record is against finding that a private provider diagnosed degenerative disc disease or facet arthrosis within the presumptive period after the Veteran's service.

Because the greater weight of the evidence is against finding that any in-service disease or injury is etiologically related to the Veteran's current low back disability, entitlement to service connection for a low back disability is denied.  Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a low back disability is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


